IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RAYMOND ROSS, SANDRA D.                   : No. 40 MM 2015
DIXON-ROSS,                               :
                                          :
                   Petitioners            : Emergency Petition for Writ of Mandamus
                                          :
                                          :
             v.                           :
                                          :
                                          :
AMERICHOICE FEDERAL CREDIT                :
UNION,                                    :
                                          :
                   Respondent             :


                                       ORDER


PER CURIAM
      AND NOW, this 25th day of March, 2015, the Application for Leave to File Original

Process is GRANTED. The Petition for Writ of Mandamus is DENIED. The Application for

Leave to File Post-Submission Communication is DENIED.